Title: To Thomas Jefferson from James Madison, 10 December 1820
From: Madison, James
To: Jefferson, Thomas


            Dear Sir
            Montpellier
              Decr 10. 1820
          yours of Novr 29. came to hand a few days ago. The letter from T.C. is returned. I had one from him lately on the same subject; and in consequence reminded the President of his political career; dropping at the same time a few lines in his favor  to our Senator Mr Barbour. I sincerely wish something proper in itself could be done for him. He needs it and deserves it.The law terminating appointments at periods of four years is pregnant with mischiefs such as you describe. It overlooks the important distinction between repealing or modifying the Office, and displacing the Officer. The former is a Legislative, the latter an Executive function And even the former. if done with a view of re-establishing the office and letting in a new appointment, would be an indirect violation of the Theory & policy of the Constitution. If the principle of the late statute be a sound one, nothing is necessary but to limit appointments held during pleasure, to a single year, or the next meeting of Congress, in order to make the pleasure of the Senate a tenure of Office, instead of that of the President alone. If the error be not soon corrected. the task will be very difficult: for it is of a nature to take a deep root.On application thro’ Mr Stephenson. I have obtained from the Legislative files at Richmond, a Copy of Col: Bland’s letter to you. for which I gave you the trouble of a search last fall. The letter being a public, not a private one. was sent to the Legislature, according to the intention of the writer. It contains what I expected to find in it; a proof that I differed from him on the question of ceding the Mississippi to Spain in 1780.This will wait for your return from Poplar forest: accompanied I hope with evidence of the good effects of the trip on your health.Affectionately & truly yoursJames Madison